Title: Abigail Adams to John Adams, 17 April 1797
From: Adams, Abigail
To: Adams, John


        
          My Dearest Friend
          Quincy April 17th 1797
        
        Tho I have not heard from you since I wrote you last, and have nothing new to say, unless it be a resital of my own perplexities, out of which I must get by myself. Yet a few lines will assure you that I am getting forward as fast as possible with my affairs, and prepairing to sit out on my journey. the weather has been as uncommonly cold and stormy for the week past, as it was Hot for two days the week before. we have a snowstorm, of some inches Depth, which has lain for three days. it has retarded our Buisness on the farm and chilld our exertions. the sudden changes have confind Your Mother and brought on one of her old Lung complaints the good old Lady is sure she shall dye now her Physician & Nurse is about to leave her, but She judges with me, that all ought to be forsaken for the Husband. it is an additional care and anxiety for me. I shall provide for her comfort every thing necessary before I leave her. Mary Smith is yet living. of how uncertain a duration are all our worldly possessions, and Earthly comforts? if we could not look for brighter scenes and fairer prospects, who could wish to remain the victims of pain and sorrow? mr otis has lost his son George with a dropsy in his Head.
        I have just been reading chief Justice Elsworths Charge to the Grand jury at New York! did the good gentleman never write

before? can it be genuine? the language is stiffer than his person. I find it difficult to pick out his meaning in many sentences. I am sorry it was ever publishd— how I run on. the Federilist say there is but one blot in Your Character. the Chronical has undertaken to praise and the Jacobins to speak well. the snare will not hold action will soon break it— critical are the Times. may you get valiently through them.
        yours for ever
        
          A Adams—
        
      